EXHIBIT 10.1

 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement (the “Agreement”) dated for reference October
4, 2017, is made by:

 

AMERICAN RESOURCES CORPORATION, an Indiana company with an office at 8856 South
Street, PO Box 606, Fishers, IN 46038,

 

(the “Borrower”)

 

in favour of:

 

GOLDEN PROPERTIES LTD., a British Columbia company with an office at Suite 500 –
1177 West Hastings Street, Vancouver, British Columbia, V6E 2K3,

 

(the “Lender”).

 

and related party:

 

QUEST ENERGY INC., an Indiana company with an office at 8856 South Street, PO
Box 606, Fishers, IN 46038

 

(“Related Party”).

 

For good and valuable consideration, the Borrower and Related Party covenant and
agree with the Lender as follows:

 

1. LOAN AND PROMISE TO PAY

 

1.1 Previous Loans Advanced to Borrow. The Lender has previously loaned to the
Borrower or the Related Party the principal sum of One Hundred Seventy-Five
Thousand Dollars ($175,000.00) on October 5, 2016 and the principal sum of One
Million Four Hundred Seventy Thousand Dollars ($1,470,000) in a series of loans
from July 10, 2017 to September 20, 2017, equaling a total principal sum of One
Million Six Hundred Forty-Five Thousand Dollars ($1,645,000) (collectively, the
“Prior Loans”). The Prior Loans, plus accrued interest pursuant to their
respective Promissory Notes, shall be consolidated into a new Secured Promissory
Note that will be incorporated as part of, and governed by, this Agreement and
issued by the Borrower in the form of the Secured Promissory Note attached
hereto as Exhibit A. The principal and accrued interest, as of the date of this
Agreement, which shall be the new principal under the new Note, is
$1,674,632.14.

 

1.2 Additional Loans. The Lender agrees to provide the Borrower with an
additional series of loans in the principal amount of up to One Million Eight
Hundred Thousand Dollars ($1,800,000.00, the “Additional Loan”, and when
combined with previous loans outlined in Section 1.1, collectively the “Loan”)
subject to the terms and conditions set out in this Agreement. The Loan will be
drawn by way of advances pursuant to the following schedule:

 



 

a. Upon execution of this Agreement: $600,000; plus

 

b. Week 1 Following the date of this Agreement: $300,000; plus

 

c. Week 2 Following the date of this Agreement: $300,000; plus

 

d. Week 3 Following the date of this Agreement: $300,000; plus

 

e. Week 4 Following the date of this Agreement: $300,000.



 

The Loan is non-revolving. All advances of loans made hereunder shall be further
evidenced by a Secured Senior Promissory Note (“Note”) in the form attached
hereto as Exhibit A.

 

  1

   



 

1.3 Promise to Pay. The Borrower promises to pay to the Lender the Loan together
with interest on the balance of the Loan outstanding from time to time
calculated and compounded semi-annually not in advance at the rate of seven
percent (7.0%) per annum from the date of advance to the Maturity Date, Event of
Default or judgment and interest at the rate of 20% per annum shall be payable
after the Maturity Date, Event of Default or judgment. Notwithstanding any other
provision of this Agreement, the Lender does not intend to charge, and the
Borrower shall not be required to pay, any interest or other fees or charges in
excess of the maximum permitted by applicable law. Any payments in excess of
such maximum shall be refunded to the Borrower or credited to reduce the
outstanding balance of the Loan hereunder.

 

1.4 Interest. The Borrower shall pay interest accrued on the outstanding balance
of the Loan upon the Maturity Date

 

1.5 Maturity. The Loan will mature (the “Maturity Date”) the earlier of, (1)
four (4) calendar months after the date of this Agreement, being February 2,
2018, or (2) upon the closing of a financing of sufficient size to allow the
Borrower to pay the outstanding balance of the Loan, together with all accrued
but unpaid interest thereon, to the Lender.

 

1.6 Warrant. Upon execution of this Agreement, Lender will be issued a cashless
penny warrant in American Resources Corporation for Sixteen and Thirty-Five
one-hundredths percent (16.35%) of the fully-diluted shares outstanding (the
“Warrant B-4”), which when combined with the Lender’s existing fully diluted
ownership of One and Fifteen One-Hundredths percent (1.15%) through the Series A
Preferred, will result in the Lender owning Seventeen and One-Half percent
(17.50%) of the fully diluted shares outstanding of the Borrower at the time of
this Agreement. Should Borrower repay the Loan, plus any accrued interest, on or
before November 10, 2017 (the “Determination Date”), Warrant B-4 shall be
reduced to Thirteen and Eighty-Five one-hundredths percent (13.85%) of the
fully-diluted shares outstanding, as detailed in Warrant B-4. Warrant B-4 shall
replace and supersede the previously issued Warrants B-2 and B-3 to the Lender
and thereby render Warrants B-2 and B-3 null and void. Warrant B-4 is attached
as Exhibit C.

 

1.7 Additional Warrants. As additional consideration for the Loan, Lender will
be issued additional cash-pay warrants (Warrant C-1, C-2, C-3, and C-4),
attached as Exhibit D. Should Borrower repay the Loan, plus any accrued
interest, on or before the Determination Date, Warrant C-3 and Warrant C-4 shall
be cancelled, as detailed in Warrant C-3 and Warrant C-4.

 

2. REPRESENTATIONS AND COVENANTS

 

2.1 General. The Borrower and Related Party represent and warrant to the Lender
that each statement made in this Agreement and in any other document provided to
the Lender in connection with the Loan is true, complete and accurate in all
material respects. The Borrower and Related Party will strictly observe and
perform each of the covenants and obligations set out herein except to the
extent that the Lender may from time to time in its absolute discretion, by
prior written notice or consent, waive such compliance.

 

2.2 Authority. The Borrower and Related Party represent and warrant to the
Lender that they have good right, full power and lawful authority to enter into
this Agreement and to incur the obligations provided for herein, and all
necessary resolutions have been passed and all other necessary steps have been
taken to authorize the execution and delivery of this Agreement.

 

2.3 Financial and Business Information. The Borrower will from time to time
promptly deliver to the Lender all information reasonably requested by the
Lender relating to their financial or business affairs, including but not
limited to financial statements, net worth statements or cash flow statements.
The Borrower consents to the Lender conducting such credit inquiries as the
Lender may deem appropriate without further notice to the Borrower.

 

  2

   



 

2.4 Prepayment. The Borrower may prepay the whole or any portion of the
outstanding balance of the Loan at any time and from time to time without any
prepayment penalty or premium. Any prepayment shall first be applied to accrued
but unpaid interest and thereafter applied to the unpaid Loan.

 

2.5 Expenses. The Borrower will, on demand by the Lender, pay all charges and
expenses, including all legal costs of a solicitor or lawyer and his own client
basis, which may be incurred or charged by the Lender in connection with
exercising and enforcing any rights, remedies or powers under this Agreement or
otherwise in relation to the loan contemplated hereby. The Borrower shall pay
all fees and expenses incurred by the Lender in connection with this Agreement
and the transactions contemplated hereby

 

2.6 Use of Funds. The Borrower shall use the Loan solely to fund operating
capital.

 

3. GRANT OF SECURITY

 

3.1 Grant of Security Interest. Borrower and Related Party hereby grant Lender,
to secure the payment and performance in full of all of the obligations
hereunder, a continuing security interest in, and pledge to Lender, all assets
of Quest Energy Inc. and its subsidiaries (the “Collateral”), see Exhibit B,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof.

 

3.2 Priority of Security Interest. Borrower and Related Party represent,
warrant, and covenant that the security interest granted herein is and shall at
all times continue to be a first priority perfected security interest in the
Collateral. If Borrower or Related Party acquire a commercial tort claim,
Borrower or Related Party shall promptly notify Lender in a writing signed by
Borrower or Related Party of the general details thereof and grant to Lender in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Lender. If this Agreement is terminated, the Lender’s
lien in the Collateral shall continue until the obligations hereunder are repaid
in full. Upon payment in full of such obligations the Lender shall promptly, at
Borrower’s or Related Party’s sole cost and expense, release its liens in the
Collateral and all rights therein shall revert to Borrower or Related Party.

 

3.3 Financing Statements. Borrower and Related Party hereby authorize the Lender
to, or upon request from Lender the Borrower and Related Party will, file
financing statements with all appropriate jurisdictions to perfect or protect
the Lender’s interest or rights hereunder, including a notice that any
disposition of the Collateral in violation of this Agreement, by either
Borrower, Related Party or any other person, shall be deemed to violate the
rights of the Lender. Lender shall provide Borrower with a copy of all financing
statements filed, indicating the jurisdiction and date of filing, promptly after
each such filing, provided that failure of the Lender to provide Borrower with
such copies or other information shall not impair the validity or priority of
any financing statement or impair or restrict any of the rights and remedies of
the Lender under this Agreement.

 

4. RIGHTS, REMEDIES, AND DISCLAIMERS

 

4.1 General. The occurrence of any of the following events will constitute an
event of default (an “Event of Default”):

 



 

(a) the Borrower or Related Party fails to observe or perform any covenant,
agreement, condition or obligation in favour of the Lender, whether or not
contained herein, including a failure to pay the Loan or any payment of interest
when due, which failure is not cured within 10 business days after Lender sends
written notice thereof to Borrower;

 

 

 

 

(b) any representation, warranty or statement made by or on behalf of the
Borrower or Related Party to the Lender, herein contained, proves to have been
materially incorrect as of the date made;



 



  3

   



 



 

(c) the Borrower or Related Party ceases or threatens to cease to carry on
business or any material part thereof, or commit or threaten to commit an act of
bankruptcy;

 

 

 

 

(d) the Borrower or Related Party becomes insolvent, or file a proposal, a
notice of intention to file a proposal, or an assignment for the benefit of
creditors under applicable bankruptcy or similar legislation, or a petition is
filed, an order is made, a resolution is passed, or any other step is taken for
the bankruptcy, liquidation, dissolution, winding-up or reorganization of the
Borrower or Related Party, or for any arrangement or composition of the debts of
the Borrower; or

 

 

 

 

(e) the Borrower or Related Party borrows any money from any other lender
without the written permission of Lender.



 

4.2 Acceleration. Upon the occurrence of an Event of Default all of the Loan and
any accrued but unpaid interest and any other amounts payable hereunder shall be
immediately due and payable.

 

4.3 Realization. For 10 business days after an Event of Default, the Borrower is
allowed to cure the default or repay the Loan and all accrued interest (the
“Cure Period”). Without restricting the foregoing, upon expiration of the Cure
Period, the Lender may exercise upon any security held by it and may sell,
transfer or otherwise dispose of the Collateral by private sale or auction as
determined by the Lender in its discretion. The Borrower will assist the Lender
in any manner required by the Lender with the foregoing and the realization of
the assets held as security. Any proceeds received from any such sale or
disposition shall be applied by the Lender to amounts payable hereunder in such
manner as it may deem appropriate, in its discretion. The Borrower shall remain
liable for any remaining balance of amounts payable after application of such
sale proceeds against the amounts payable hereunder. Assets may only be sold
until the Loan plus all accrued interest are repaid in full and any excess
assets shall be returned to Borrower.

 

4.4 Waiver. The Lender may from time to time waive in whole or in part any
right, remedy, breach or default under any provision of this Agreement, but any
such waiver on any particular occasion will not be deemed to be a waiver of any
such right, remedy, breach or default thereafter or of any other right, remedy,
breach or default. No waiver will be effective unless in writing and executed by
the Lender and without limitation, no failure to exercise or delay in exercising
any right or remedy of the Lender will operate as a waiver of such right or
remedy.

 

5. OTHER AGREEMENTS

 

5.1 Place and Time of Payments. All payments to be made by the Borrower to the
Lender hereunder, including the payments of interest shall be made to the Lender
at the address set out on page 1 of this Agreement or at such other address as
may be designated by the Lender from time to time.

 

5.2 Presentment and Other Notices. The Borrower waives demand, presentment,
protest, notice of non-payment, notice of protest, notice of intention to
accelerate and notice of acceleration.

 

5.3 Obligations Absolute. The obligation of the Borrower to pay, observe,
perform and satisfy their obligations hereunder is absolute and unconditional
and will not be affected by any circumstance, including any set- off, claim,
counterclaim, defense or other right which the Borrower now or hereafter have
against the Lender or anyone else for any reason whatsoever.

 

5.4 No Merger. Neither this Agreement nor the agreements set out herein will
merge or discharge any of the Borrower’s obligations or any instrument by which
the same may be evidenced.

 

5.5 Judgements. The taking of a judgment against the Borrower on any of the
agreements herein contained will not operate as a merger of those agreements or
affect the Lender’s right to recover the Loan together with interest at the
rates payable thereon if the Loan is not paid when due.

 

  4

   



 

5.6 Time. Time is of the essence of this Agreement.

 

5.7 Amendment. This Agreement may only be amended by a document executed by all
parties to this Agreement.

 

5.8 Assignment. The Borrower or Related Party may not assign this Agreement.
Upon notice to Borrower and Related Party, the Lender may assign its rights
under this Agreement, including its right to repayment of the Loan or of any
interest thereon, in whole or in part, to an affiliate of the Lender.

 

5.9 Communication. No notice, consent or other communication in connection
herewith will be effective unless it is in writing and is executed by the party
giving the same. Any such communication may be given by delivery, mail or fax or
other method of electronic transmission to the address for the intended party
set out on the first page hereof, or a corresponding fax number, or such other
address or fax number or electronic transmission address as the intended party
may have given notice of. Any such communication given by mail will be deemed to
have been given on the earlier of the date of actual receipt or, except when
postal services are not functioning, on the fourth business day after the date
of mailing. Any such communication given by delivery or fax or other means of
electronic transmission will be deemed to have been given on the next business
day following the date of delivery or transmission.

 

5.10 Release of Agreement. The Borrower and Related Party will be entitled to a
written release of this Agreement upon full payment, observance, performance and
satisfaction of all of their obligations hereunder. No release or
acknowledgement of satisfaction of this Agreement will be effective unless in
writing and executed by the Lender.

 

5.11 Integration. This Agreement contains the entire understanding and agreement
of the parties with regard to Lender’s investment in the Borrower and the
Related Party and it supersedes all prior agreements, arrangements, assurances,
guarantees, and understandings between the Lender, the Borrower, the Related
Party, and its officers.

 

6. INTERPRETATION

 

6.1 Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Indiana, without regard to the conflicts of law
provisions of the State of Indiana, or of any other state.

 

6.2 Jurisdiction and Venue. Lender, Borrower and Related Party irrevocably
consent to the exclusive jurisdiction of, and venue in, the courts in British
Columbia, Canada, in connection with any matter based upon or arising out of
this Agreement or the matters contemplated herein.

 

6.3 Waiver of Jury Trial. To the fullest extent permitted by applicable law,
Lender, Borrower and Related Party waive their right to a jury trial of any
claim or cause of action arising out of or based upon this Agreement or any
contemplated transaction, including contract, tort, breach of duty and all other
claims. This waiver is a material inducement for all parties to enter into this
Agreement

 

6.4 Joint and Several Obligations. In the event that the Borrower comprise more
than one person, the covenants, obligations, and liabilities of the Borrower
hereunder shall be the joint and several covenants, obligations and liabilities
of each of the parties named herein and comprising the Borrower and this
Agreement shall be jointly and severally binding upon each of the persons
comprising the Borrower.

 

6.5 Successors. This Agreement will inure to the benefit of and be binding upon
the parties and their respective heirs, personal representatives, successors and
permitted assigns.

 

6.6 Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the remaining provisions or the remainder of the
impugned provision.

 

  5

   



 

6.7 Currency. All references for dollar amounts in this Agreement are in United
States of America currency.

 

6.8 Number and Gender. Unless the context otherwise requires, words importing
the singular will include the plural and vice versa, and words importing gender
will include all genders.

 

6.9 Headings. Headings have been inserted for convenience of reference only and
are not to affect interpretation.

 

6.10 Entire Agreement/Conflicting Terms. The Lender has not made any
representation or agreement or undertaken any obligation in connection with the
subject matter of this Agreement other than as specifically set out herein and
in any other document executed by the Lender.

 

6.11 Execution in Counterpart and Electronic Delivery. This Agreement may be
executed in counterparts and delivered by fax or other means of electronic
transmission of documents.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

 

AMERICAN RESOURCES CORPORATION

 

By: _______________________________

 

Name: ______________________________

 

Title: ______________________________

 

GOLDEN PROPERTIES LTD.

 

By: _______________________________

 

Name: ______________________________

 

Title: ______________________________

 

QUEST ENERGY INC.

 

By: _______________________________

 

Name: ______________________________

 

Title: ______________________________

 

  6

   



 

Exhibit A:

 

Date of Issuance

 



$____________________________

October , 2017



 

FOR VALUE RECEIVED, AMERICAN RESOURCES CORPORATION, an Indiana company (the
“Company”), hereby promises to pay to Golden Properties Ltd. (the “Lender”), the
principal sum of __________________ dollars ($________________), together with
interest thereon from the date of this Note. Interest shall accrue at a rate set
forth in that certain Loan and Security Agreement dated as of October 4, 2017 by
and between the Company and the Lender (the “Loan and Security Agreement”). The
principal and unpaid accrued interest shall be due and payable by the Company on
the Maturity Date as further described in the Loan and Security Agreement. This
Note is issued under the Loan and Security Agreement, and capitalized terms not
defined herein shall have the meaning set forth in the Loan and Security
Agreement.

 

1. Payment. All payments shall be made in lawful money of the United States of
America at the principal office of the Lender, or at such other place as the
holder hereof may from time to time designate in writing to the Company. Payment
shall be credited first to Costs (as defined below), if any, then to accrued
interest due and payable and any remainder applied to principal. The Company may
prepay the whole or any portion of the outstanding balance of this Note at any
time and from time to time without any prepayment penalty or premium. The
Company hereby waives demand, notice, presentment, protest and notice of
dishonor. Notwithstanding any other provision of this Note, the Lender does not
intend to charge, and the Company shall not be required to pay, any interest or
other fees or charges in excess of the maximum permitted by applicable law. Any
payments in excess of such maximum shall be refunded to the Company or credited
to reduce the outstanding balance of the Loan hereunder.

 

2. Security. This Note is secured under the Loan and Security Agreement.
Reference is hereby made to the Loan and Security Agreement for a description of
the nature and extent of the security for this Note and the rights with respect
to such security of the holder of this Note.

 

3. Priority. This Note shall be senior in all respects (including right of
payment) to all other indebtedness of the Company, now existing or hereafter.

 

4. Amendments and Waivers; Resolutions of Dispute; Notice. The amendment or
waiver of any term of this Note, the resolution of any controversy or claim
arising out of or relating to this Note and the provision of notice shall be
conducted pursuant to the terms of the Loan and Security Agreement.

 

5. Successors and Assigns. This Note applies to, inures to the benefit of, and
binds the successors and assigns of the parties hereto; provided, however, that
the Company may not assign its obligations under this Note without the written
consent of the Lender.

 

6. Expenses. The Company hereby agrees, subject only to any limitation imposed
by applicable law, to pay all expenses, including reasonable attorneys’ fees and
legal expenses, incurred by the holder of this Note in endeavoring to collect
any amounts payable hereunder which are not paid when due, whether by
declaration or otherwise (“Costs”). The Company agrees that any delay on the
part of the holder in exercising any rights hereunder will not operate as a
waiver of such rights. The holder of this Note shall not by any act, delay,
omission or otherwise be deemed to have waived any of its rights or remedies,
and no waiver of any kind shall be valid unless in writing and signed by the
party or parties waiving such rights or remedies.

 

7. Governing Law. This Agreement and all actions arising out of or in connection
with this Agreement shall be governed by and construed in accordance with the
laws of the State of Indiana, without regard to the conflicts of law provisions
of the State of Indiana, or of any other state.

 

  7

   



 

8. Jurisdiction and Venue. Lender, Company and Related Party irrevocably consent
to the exclusive jurisdiction of, and venue in, the courts in British Columbia,
Canada, in connection with any matter based upon or arising out of this
Agreement or the matters contemplated herein.

 

9. Approval. The Company hereby represents that its board of directors, in the
exercise of its fiduciary duty, has approved the Company’s execution of this
Secured Senior Promissory Note based upon a reasonable belief that the principal
provided hereunder is appropriate for the Company after reasonable inquiry
concerning the Company’s financing objectives and financial situation. In
addition, the Company hereby represents that it intends to use the principal of
this Secured Senior Promissory Note primarily for the operations of its
business, and not for any personal, family or household purpose.

 

AMERICAN RESOURCES CORPORATION

 

By: _______________________________

 

Name: ______________________________

 

Title: ______________________________

 

  8

   



 

Exhibit B:

 

Description of Collateral

 

The Collateral consists of all Quest Energy Inc.’s and its subsidiaries’ right,
title and interest in and to all the assets and available equipment of Quest
Energy Inc. and its subsidiaries, as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, vehicles (including motor vehicles and trailers), and any
interest in any of the foregoing.

 

For purposes hereof, the defined term of “Code” shall be the Uniform Commercial
Code, as the same may, from time to time, be enacted and in effect in the State
of Indiana; provided, that, to the extent that the Code is used to define any
term herein and such term is defined differently in different Articles or
Divisions of the Code, the definition of such term contained in Article or
Division 9 shall govern; provided further, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, or
priority of, or remedies with respect to, Lender’s lien on any Collateral is
governed by the Uniform Commercial Code in effect in a jurisdiction other than
the State of Delaware, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

 

  9

   



 

Exhibit C:

 

Warrant B-4

 

 

 

 

 



  10

   



 

Exhibit D:

 

Warrants C-1, C-2, C-3, and C-4

 

 

 

 



11



 